                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                             :
 JEFFREY BREAREY,                            :          CIVIL ACTION
                                             :
                       Plaintiff,            :
                                             :
                     v.                      :          No. 17-cv-2108
                                             :
 MEGAN BRENNAN,                              :
                                             :
                       Defendant.            :
                                             :

                                           ORDER

       AND NOW, this 3rd day of January, 2019, upon consideration of Defendant Megan

Brennan’s “Motion for Summary Judgment” (ECF No. 20), Plaintiff’s Response in Opposition

(ECF No. 21), and Defendant’s Reply thereto (ECF No. 22), and for the reasons set forth in this

Court’s accompanying Memorandum Opinion, it is hereby ORDERED that Defendant’s Motion

is GRANTED. The Clerk of Court is directed to mark this action CLOSED.



                                                     BY THE COURT:


                                                     /s/ Mitchell S. Goldberg


                                                     MITCHELL S. GOLDBERG, J.




                                                 1
